           CASE 0:20-cv-01929-SRN-HB Doc. 16 Filed 10/21/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MINNESOTA

Brock Fredin,

      Plaintiff,

      v.                                       Case No. 0:20-cv-01929-SRN-HB

Jamie Kreil,

      Defendant.


  NOTICE OF HEARING ON JAMIE KREIL’S EMERGENCY MOTION FOR
  TERMINATING SANCTIONS, A TEMPORARY RESTRAINING ORDER,
                    AND ATTORNEYS’ FEES

       Please take notice that, on a date and time to be determined, before the

Honorable Susan R. Nelson, by video or audio conference as further directed by

the Court, a hearing will take place on Jamie Kreil’s Emergency Motion for

Terminating Sanctions, a Temporary Restraining Order, and Attorneys’ Fees.
       CASE 0:20-cv-01929-SRN-HB Doc. 16 Filed 10/21/20 Page 2 of 2




DATED: October 21, 2020          ROBINS KAPLAN LLP

                                 By: /s/ Anne M. Lockner
                                 Anne M. Lockner (0295516)
                                 J. Haynes Hansen (Bar No. 0399102)
                                 Ena M. Kovacevic (Bar No. 0400149)
                                 800 LaSalle Avenue, Suite 2800
                                 Minneapolis, Minnesota 55402
                                 T: (612) 349-8500
                                 F: (612) 339-4181
                                 alockner@robinskaplan.com
                                 ekovacevic@robinskaplan.com
                                 hhansen@robinskaplan.com

                                 Counsel for Defendant Jamie Kreil




                                    2
